DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Application Status and Election/Restrictions
Applicants’ amendment filed November 7, 2022, amending claims 40, 42-46 and 53 is acknowledged.    
Claims 35-38 and 48-51 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected groups, there being no allowable generic or linking claim. Applicant is reminded that in order for rejoinder to occur, the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Accordingly, claims 39-47 and 52-55 are under examination. 
Any rejection or objection not reiterated herein has been overcome by amendment. Applicant' s amendments and arguments have been thoroughly reviewed, but are not persuasive to place all the claims in condition for allowance for the reasons that follow.


Terminal Disclaimers
The terminal disclaimers filed on November 7, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Applications 16906741 and US Patents 11242513, 11326162, and 10731142 have been reviewed and are accepted. The terminal disclaimers have been recorded.


Drawings
The drawings filed June 14, 2019 are objected to because:
Figures 7, 16-19 and 23:  The drawings are objected to because in the partial views of figures 7, 16-19 and 23, which appears on several sheets, have not been identified by the same number followed by a capital letter. 37 C.F.R. 1.84(u)(1) requires that “partial views intended to form one complete view, on one or several sheets, must be identified by the same number followed by a capital letter.” See MPEP 608.02.  For instance, Fig. 7 and 7 (cont.) should be labeled Fig. 7A and Fig. 7B, respectively.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Response to Arguments – Drawings
Applicants argue that the drawings submitted November 7, 2022 properly refer to the multiple views on multiple sheets (Remarks, page 11).  However, the numbering for Figs 7, 16-19 and 23 still do not comply with 37 C.F.R. 1.84(u)(1) as explained above.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 39 and 52 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Purac (US 10,731,142 B2, effectively filed June 12, 2015) as evidenced by CLUSTAL (https://www.ebi.ac.uk/Tools/msa/clustalo/).  This is a sustained rejection.

The applied reference has a common inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.

Regarding claim 39, Purac teaches GtCas9 (i.e., ThermoCas9) with sequence of SEQ ID NO 1 that is 100% identical to SEQ ID NO 1 of the instant application (see CLUSTAL alignment and percent identity matrix).  Purac teaches nucleic acids that encode the polypeptide of the invention (i.e., ThermoCas9) and encode for the guide RNA (col 15, lines 16-56).  Purac also teaches the nucleic acids can be in an expression vector with promoters to control expression of the nucleic acids encoding ThermoCas9 and the guide RNA (col 15, line 57 through col 6, line 41, claims 8 and 10).  Purac teaches the promoters can be inducible (col 16, lines 26-28).  Purac teaches the specific regulatory elements will be specific for the host organism of interest (col 16, lines 9-23).  Finally, Purac teaches using the vectors for modifying a target nucleic acid is a cell (col 16, lines 42-45).

Regarding claim 52, Purac teaches the vector optimized for expression in prokaryotic cells (col 16, lines 9-14).  Purac teaches appropriate host cells for modifying nucleic acids are prokaryotic cells (col 20, lines 4-29).

Purac, as evidenced by BLAST, teaches each and every limitation of claims 39 and 52, and therefore, Purac, as evidenced by BLAST, anticipates claims 39 and 52.



Response to Arguments – 35 USC § 102
Applicants submitted a statement that subject matter disclosed in WO 2016198361 and the claimed invention, not later than the effective filing date of the claimed invention, were owned by the same person or subject to an obligation of assignment to the same person (see Remarks, page 12).  Applicants argue that providing the statement disqualifies WO 2016198361 as prior art under 102(a)(2)(c) (Remarks, page 14, ¶1-2).  While Examiner agrees that the statement disqualifies WO 2016198361 as prior art, the rejection above, which is identical to the rejection in the previous office action, is over US patent 10,731,142 B2.  Although identical in scope, the ‘142 patent must be disqualified separately.  Applicant is advised to also submit a statement to disqualify the Pre-Grant Publication US 20200385697 A1, which can be used as a prior art reference independently from WO 201619836 and the ‘142 patent.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 40, 42, 44-45 and 47 is/are rejected under 35 U.S.C. 103 as being unpatentable over Purac (US 10,731,142 B2, effectively filed June 12, 2015) as evidenced by CLUSTAL, as applied to claims 39 and 52 above, and further in view of Frisch (WO 2016099887, published June 23, 2016), as evidenced by Addgene (pBAD/His A plasmid, https://www.addgene.org/vector-database/1827/ [retrieved from internet May 26, 2022).  This is a modified and new rejection as necessitated by amendment.

The teachings of Purac are recited above and applied as for claims 39 and 52.  Regarding claims 42, 44-45 and 47, Purac teaches homologous recombination of a nucleic acid into a desired locus (col 18, lines 57-59).  Regarding claim 47, Purac also teaches a single guide RNA (col 21, lines 36-38).   
Although Purac teaches regulatory elements to control the expression, Purac does not teach or suggest the polynucleotides encoding ThermoCas9 and/or guide RNAs are 3’ of promoters.  Although Purac teaches using GtCas9 for introducing a nucleic acid by homologous recombination repair, Purac does not teach or suggest a vector with a homologous recombination fragment.

Regarding claim 40, Frisch teaches a vector with Cas9 under the control of the PBAD Arabinose-inducible promoter (Figure 1 and 4).  Frisch teaches the coding sequence for Cas9 was cloned into the EcoRI/HindIII site of pBAD/HisB (page 55, lines 14-16).  Frisch is silent on the location of the EcoRI/HindIII sites relative to the PBAD Arabinose promoter.  However, Addgene teaches that the EcoRI and HindIII sites are downstream (i.e., 3’ of) the PBAD Arabinose promoter.

Regarding claim 42 and 44-45, Frisch teaches a vector containing a polynucleotide modification template (i.e., an HR fragment) containing two regions with homology flanking the target sequence (i.e., nucleic acid sequence which allows recombination upstream and downstream of a locus of interest in a host organism) (Figure 1; page 57, line 12 through page 58, line 3).  Frisch teaches between the regions of homology is a partial deletion of the galK gene to create a loss-of-function gene (i.e., an insertion element) that is to be inserted into the target locus (page 58-60).  Frisch teaches delivering the vector containing arabinose-inducible Cas9 before delivering the vectors encoding the guide RNA and HR template (pages 58-60).  
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have cloned the polynucleotide sequence encoding ThermoCas9 as taught in Purac downstream of the arabinose inducible promoter as taught in Frisch because it would have amounted to a simple combination of elements by known means to yield predictable results.  Both Purac and Frisch are directed to gene editing in bacterial cells using Cas9, and both teach the use of inducible promoters to control expression of Cas9.  Thus, one skilled in the art would have a reasonable expectation that ThermoCas9 could be cloned downstream of the arabinose inducible promoter like the Cas9 taught in Frisch.
It also would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have included an HR template with a homology arms flanking a gene of interest, as taught in Frisch, in the vector encoding ThermoCas9 and guide RNA taught in Purac as it would have amounted to a simple combination of known elements by known means to yield predicable results.  Both Purac and Frisch teach that Cas9 can be used to mediate homologous recombination into a target nucleic acid in a host.  Thus, one skilled in the art would have a reasonable expectation of success that an HR fragment could be included in vector that also codes for the expression of ThermoCas9 and the guide RNA.  One skilled in the art would be motivated to do so in order to repair or replace genes in bacteria as taught in both Frisch and Purac.


Claim 41 is rejected under 35 U.S.C. 103 as being unpatentable over Purac (US 10,731,142 B2, effectively filed June 12, 2015) as evidenced by CLUSTAL, and Frisch (WO 2016099887, published June 23, 2016), as evidenced by Addgene, as applied to claims 40, 42, 44-45 and 47 above, and further in view of Prieto (WO 2001092471 A1, published December 6, 2001).  This is a modified rejection as necessitated by amendment.
The teachings of Purac, as evidenced by BLAST, and Frisch, as evidenced by Addgene, are recited above and applied as for claims 39, 40, 42, 44-45, 47 and 52.  Purac, as evidenced by BLAST, and Frisch, as evidenced by Addgene, do not teach or suggest the inducible promoters -glucosidase promoter inducible by cellobiose or a Pm promoter inducible with 3-methylbenzoate.  
Prieto teaches a vector with the Pm promoter driving the expression of a transgene in bacteria (Figure 3A; Abstract).  Prieto teaches expression of the transgene is induced with MTB (i.e., 3-methylbenzoate) (Figure 3B; page 3, Figure 3 description).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have used the Pm promoter that is inducible with 3-methylbenzoate as taught in Prieto in place of the arabinose inducible promoter as taught Frisch to induce expression of ThermoCas9 as taught in Purac as it would have amounted to the substitution of one inducible promoter for another by known means to yield predictable results.  Prieto teaches use of the Pm promoter in bacteria while Frisch teaches using Cas9 under the control of the arabinose inducible promoter in bacteria.  Thus, one skilled in the art would have a reasonable expectation of success of using the Pm promoter to likewise induce expression of a Cas9 in bacteria.  


Claim 43 is rejected under 35 U.S.C. 103 as being unpatentable over Purac (US 10,731,142 B2, effectively filed June 12, 2015) as evidenced by CLUSTAL, as applied to claims 39 and 52 above, and further in view of Liu (Liu et al., High-throughput CRISPRi phenotyping in Streptococcus pneumoniae identifies new essential genes involved in cell wall synthesis and competence development.  bioRxiv preprint doi: https://doi.org/10.1101/088336; published November 17, 2016).  This is a new rejection as necessitated by amendment.

The teachings of Purac are recited above and applied as for claims 39 and 52.  Regarding claims 42, 44-45 and 47, Purac teaches homologous recombination of a nucleic acid into a desired locus (col 18, lines 57-59).  Regarding claim 47, Purac also teaches a single guide RNA (col 21, lines 36-38).   
Purac does not teach the guide RNA under the control of the P3 promoter. 
Liu teaches guide RNAs under the control of the constitutive P3 promoter (lines 128-129).  Liu teaches the P3-guide RNA construct was cloned into an expression vector (lines 393-401).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have used the P3 promoter to drive guide RNA expression as taught in Liu in the vector of Purac.   It would have amounted to the simple combination of known elements by known means to yield predictable results.  One skilled in the art would have predicted that the P3 promoter could drive expression of the guide RNA in a vector because Liu discloses such a functional construct.    One skilled in the art would have motivated to use the P3 promoter for expression of the guide RNA because the P3 promoter is known to be constitutive.  


Claims 46 and 53 are rejected under 35 U.S.C. 103 as being unpatentable over Purac (US 10,731,142 B2, effectively filed June 12, 2015) as evidenced by CLUSTAL, and Frisch (WO 2016099887, published June 23, 2016), as evidenced by Addgene, as applied to claims 40, 42, 44-45 and 47 above, and further in view of Cigan (WO 2016186946 A1, published November 24, 2016, cited on IDS filed April 15, 2021).  This is a modified rejection as necessitated by amendment.
Regarding claims 46 and 53, Purac also teaches that GtCas9 is a Type IIC Cas and that Type II PAM sequences are typically at the 3' end of the spacer (col 11, lines 47-51). Purac also teaches 3' PAM sequence could be 5'-NNNCATN, which is a Type II C recognition sequence (col 12, lines27-38).  Purac also teaches a method for how to determine the PAM sequence of GtCas9 (col 25, lines 24-47).
Purac does not teach a GtCas9-targeting RNA complex that can recognize a target nucleic acid with a PAM sequence of 5' -NNNNCNN, or any of the PAMs recited in claim 53.
Cigan teaches a method of rapidly characterizing Cas endonuclease systems and their PAM sequences (Abstract; Figs 1-3).  
It would have been obvious to use the methods of Cigan and Purac to determine the PAM sequence preferred by GtCas9 because it amounts to using known methods to determine features of a known Cas9 system. It also would have been obvious to try targeting a double stranded target with a PAM sequence of 5' -NNNNCNN and the PAMs listed in claim 53 because Purac teaches common features of Type IIC PAM sequences and there a finite number of possible nucleotide sequence requirements for the PAM sequence.  It would have been considered routine to have applied the known method for characterizing PAM sequences of a known Cas9.  Thus one of ordinary skill in the art had the necessary knowledge and skills to identify the possible PAM sequence requirements, including 5' - NNNNCNN.  


Claims 54-55 are rejected under 35 U.S.C. 103 as being unpatentable over Purac (US 10,731,142 B2, effectively filed June 12, 2015) as evidenced by CLUSTAL, and Frisch (WO 2016099887, published June 23, 2016), as evidenced by Addgene, as applied to claims 40, 42-45 and 47 above, and further in view of Liaw (US 20020106800, published August 8, 2002). This is modified rejection as necessitated by amendment.
The teachings of Purac, as evidenced by BLAST, and Frisch, as evidenced by Addgene, are recited above and applied as for claims 39, 40, 42-44, 47 and 52.  Regarding claim 45, Frisch teaches between the regions of homology is a partial deletion of the galK gene to create a loss-of-function gene (i.e., an insertion element) that is to be inserted into the target locus (page 58-60).  Regarding claim 55, Purac teaches the tac promoter (col 16, lines 13-14).    
Purac, as evidenced by BLAST, and Frisch, as evidenced by Addgene, do not teach or suggest that between the homology regions in the HR fragment is a gene of interest with a promoter in operational orientation to provide for the expression of the gene of interest.  
Liaw teaches a vector with an antibiotic resistance marker and a strong promoter that can be integrated into the threonine operon ([0159]).  Liaw teaches the vector pAD123 with the Kanamycin resistance gene, the tac promotor and thrA to be integrated into the bacterial chromosome by homologous recombination with homology arms flanking the transgenes (FIG 5).  Liaw teaches the tac promoter driving the expression of threonine gene resulted in increase in threonine production indicating the tac promoter was operationally oriented for expression of the thrA gene (Table 2)
  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have included an antibiotic resistance gene and tac promoter as taught in Liaw in the HR template as taught in Frisch also containing the sequence encoding ThermoCas9 and guide RNAs, as taught in Purac, as it would have amounted to a simple combination of known promoter elements and genes by known means to yield predictable results.  Liaw, Frisch and Purac are all directed to gene editing in bacteria.  Thus, one skilled in the art would have a reasonable expectation of success of combining the genetic elements and having the tac promoter to be operationally positioned to drive the expression of the transgene in the HR fragment.  One skilled in the art would be motivated to use the tac promoter drive the expression of a gene of interest for high yield production of a compound of interest as taught in Liaw.


Response to Arguments – 35 USC § 103
Applicants submitted a statement that subject matter disclosed in WO 2016198361 and the claimed invention, not later than the effective filing date of the claimed invention, were owned by the same person or subject to an obligation of assignment to the same person (see Remarks, page 12).  Applicants argue that providing the statement disqualifies WO 2016198361 as prior art under 102(a)(2)(c) (Remarks, pages 14-15).   While Examiner agrees that the statement disqualifies WO 2016198361 as prior art, the rejections above were over US patent 10,731,142 B2.  Although identical in scope, the ‘142 patent must be disqualified separately.  Applicant is advised to also submit a statement to disqualify the Pre-Grant Publication US 20200385697 A1, which can be used as a prior art reference independently from WO 201619836 and the ‘142 patent.


Conclusion
No claims are allowable.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE KONOPKA whose telephone number is (571)272-0330. The examiner can normally be reached Mon - Fri 7- 4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on (571)272-2876. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CATHERINE KONOPKA/Examiner, Art Unit 1636                                                                                                                                                                                                        

/Lora E Barnhart Driscoll/Primary Examiner, Technology Center 1600